Name: Commission Regulation (EEC) No 3919/87 of 23 December 1987 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 369/ 14 Official Journal of the European Communities 29 . 12. 87 COMMISSION REGULATION (EEC) No 3919/87 of 23 December 1987 fixing the import levies on live cattle and on beef and veal other than frozen THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 12 (8) thereof, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), and in particular Article 15 thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Regulation (EEC) No 3554/87 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3554/87 to the quota ­ tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live cattle and on beef and veal other than frozen shall be as specified in the Annex hereto for the period 1 to 3 January 1988 . Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6. 1968, p. 24. O OJ No L 370, 30 . 12. 1987. 0 OJ No L 256, 7 . 9 . 1987, p. 1 . (4) OJ No L 337, 27. 11 . 1987, p. 49. 29 . 12. 87 Official Journal of the European Communities No L 369/ 15 ANNEX to the Commission Regulation of 23 December 1987 fixing the import levies on live cattle and on beef and veal other than frozen (l) (ECU/100 kg) CN code Yugoslavia (2) Austria/Sweden/Switzerland Other third countries  Live weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 53,790 53,790 53,790 57,790 57,790 30,171 30,171 30,171 30,171 30,171 122,641 122,641 122,641 122,641 122,641  Net weight  0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 0206 10 95 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 102,201 102,201 102,201 102,201 81,761 81,761 122,641 122,641 57,325 57,325 57,325 57,325 45,860 45,860 68,790 68,790 85,988 98,358 98,358 85,988 98,358 98,358 98,358 98,358 98,358 233,018 233,018 233,018 233,018 186,415 186,415 279,621 279,621 349,527 399,811 399,811 349,527 399,811 399,811 399,811 399,811 399,811 (') In accordance with Regulation (EEC) No 486/85, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories. (2) This levy is applicable only to products complying with the provisions of Regulation (EEC) No 1725/80 (OJ No L 170, 3 . 7. 1980, p. 4).